IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41727

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 836
                                                )
       Plaintiff-Respondent,                    )   Filed: December 2, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
KEITH A. SCHADE,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and suspended, unified sentence of seven years, with a
       minimum period of confinement of two years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Keith A. Schade was found guilty of grand theft. I.C. §§ 18-2403(1), 18-2407(1)(b), and
18-2409. The district court sentenced Schade to a unified term of seven years, with a minimum
period of confinement of two years, but suspended the sentence and placed Schade on probation.
Schade appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                    1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Schade’s judgment of conviction and sentence are affirmed.




                                                       2